Exhibit 10.3

NON-CA RESIDENTS

EMERALD HOLDING, INC.
2017 OMNIBUS EQUITY PLAN

STOCK OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of __________, 2021 (the “Date of
Grant”), is between Emerald Holding, Inc., a Delaware corporation (together with
its successors, the “Company”), and the individual whose name is set forth on
the signature page hereto (the “Optionee”).

Section 1.Grant of Option. The Company hereby grants to the Optionee the right
and option (the “Option”) to purchase all or any part of an aggregate of such
number of Shares (“Option Shares”) as is set forth on the signature page hereto
(subject to adjustment as provided in Section 12 of the Emerald Holding, Inc.
2017 Omnibus Equity Plan (as may be amended from time to time, the “Plan”)) on
the terms and conditions set forth in this Agreement and in the Plan, a copy of
which is being delivered to the Optionee concurrently herewith and is made a
part hereof as if fully set forth herein. The Option Shares shall be divided
into three tranches as set forth on the signature page hereto, which shall
consist of (i) the “Tranche A Option,” (ii) the “Tranche B Option,” and (iii)
the “Tranche C Option,” the vesting and exercisability of each of which shall be
subject to the satisfaction of the conditions specified in Section 4.1 below.
The grant shall be accepted upon the execution of this Agreement by both parties
hereto. Except as otherwise defined herein, capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan. The Option
is not intended to qualify as an Incentive Stock Option within the meaning of
Section 422 of the Code.

Section 2.Purchase Price. The price (the “Option Price”) at which the Optionee
shall be entitled to purchase the Tranche A Options, the Tranche B Options, and
the Tranche C Options, respectively, upon exercise, shall be the price per Share
set forth on the signature page hereto (subject to adjustment as provided in
Section 12 of the Plan).

Section 3.Term of Option. The Option shall be exercisable to the extent and in
the manner provided herein until the close of business on the day preceding the
10th anniversary of the Date of Grant (the “Term”); provided, however, that the
Option may be earlier terminated as provided in Section 6, 7 or 8 hereof; and
provided further that, subject to Section 7 and 8, if, as of the date the Option
would otherwise terminate the Optionee is not permitted by applicable law or an
insider trading policy of the Company to exercise the Option, the Term of the
Option will be automatically extended until a date that is thirty (30) days
after the prohibition no longer applies.

Section 4.Exercisability of Option.

4.1.Vesting. Subject to the provisions of this Agreement and the Plan, the
Option shall vest and become exercisable in accordance with the following
schedule, which, for the sake of clarity, shall be applied separately for each
of the Tranche A Options, the Tranche B Options, and the Tranche C Options:

1

1

--------------------------------------------------------------------------------

 

(a)Prior to the first anniversary of the Vesting Commencement Date, the Option
may not be exercised (unless the Committee otherwise so determines in its sole
discretion);

(b)On the first anniversary of the Vesting Commencement Date but before the
second anniversary of the Vesting Commencement Date, the Option may be exercised
to acquire up to 20% of the aggregate number of Option Shares;

(c)On the second anniversary of the Vesting Commencement Date but before the
third anniversary of the Vesting Commencement Date, the Option may be exercised
to acquire up to 40% of the aggregate number of Option Shares, less any Option
Shares previously acquired pursuant to the Option;

(d)On the third anniversary of the Vesting Commencement Date but before the
fourth anniversary of the Vesting Commencement Date, the Option may be exercised
to acquire up to 60% of the aggregate number of Option Shares, less any Option
Shares previously acquired pursuant to the Option;

(e)On the fourth anniversary of the Vesting Commencement Date but before the
fifth anniversary of the Vesting Commencement Date, the Option may be exercised
to acquire up to 80% of the aggregate number of Option Shares, less any Option
Shares previously acquired pursuant to the Option; and

(f)On the fifth anniversary of the Vesting Commencement Date, the Option may be
exercised to acquire up to 100% of the aggregate number of Option Shares, less
any Option Shares previously acquired pursuant to the Option.

For purposes of the foregoing, the “Vesting Commencement Date” shall mean the
date identified as such in the tender offer issued to employee option holders
prior to the Date of Grant (but in no event later than January 31, 2021).

Notwithstanding the foregoing, if a Change in Control occurs, subject to
Optionee’s continued employment through the date of such Change in Control, the
Option shall become 100% vested and exercisable as of immediately prior to the
Change in Control.

The portion of the Option which becomes vested and exercisable as described in
this Section 4.1 is hereinafter referred to as the “Vested Portion.”

Section 5.Manner of Exercise and Payment.

5.1.Notice of Exercise. The Option shall be exercised when written notice of
such exercise in substantially the form attached hereto as Exhibit A or such
other form as the Committee may require from time to time (the “Exercise
Notice”), signed by the person entitled to exercise the Option, has been
delivered to the Company in accordance with the provisions of Section 9.6
hereof. The Exercise Notice shall state that the Optionee is electing to
exercise the Option, shall set forth the number of Option Shares in respect of
which the Option is being exercised and shall be signed by the Optionee or,
where applicable, by the Optionee’s legal representative.

2

2

--------------------------------------------------------------------------------

 

5.2.Deliveries. The Exercise Notice described in Section 5.1 shall be
accompanied by payment of the full Option Price for the Option Shares in respect
of which the Option is being exercised, together with any withholding taxes that
may be due as a result of the exercise of the Option, which shall be payable as
provided in Section 9.11 below. The payment of the Option Price to be made by
any of the following methods, as elected by the Optionee: (a) delivery to the
Company of a certified or bank check payable to the order of the Company, (b)
cash by wire transfer or other immediately available funds to an account
designated by the Company, (c) a broker-assisted “cashless exercise” program, or
(d) only if the Committee so permits, having withheld from the number of Option
Shares otherwise issuable following the exercise of the Option the number of
Option Shares having a Fair Market Value equal to the exercise price or (e) by
another method or combination of methods under procedures established by the
Company.

5.3.Issuance of Shares. Subject to Section 18.2 of the Plan, upon receipt of the
Exercise Notice and full payment for the Option Shares in respect of which the
Option is being exercised (in any form permitted above), the Company shall take
such action as may be necessary under applicable law to cause the issuance to
the Optionee of the number of Option Shares as to which the Option was exercised
and the Optionee shall cooperate to the fullest extent requested by the Company
(including by executing such documents and providing such information) as may be
necessary to effect the issuance of such Option Shares in compliance with all
applicable law. If the Optionee fails to make any of the deliveries required by
Section 5.2 of this Agreement, the Optionee’s exercise shall not be given effect
and the Shares shall not be issued to the Optionee.

5.4.Shareholder Rights. The Optionee shall not be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any Option Shares until:
(a) the Option shall have been exercised in accordance with the terms of this
Agreement and the Optionee shall have paid the full Option Price for the number
of Option Shares in respect of which the Option was exercised and any
withholding taxes due, (b) the Company shall have issued the Option Shares to
the Optionee and (c) the Optionee’s name shall have been entered as a holder of
record on the books of the Company. Upon the occurrence of all of the foregoing
events, the Optionee shall have full ownership rights with respect to such
Option Shares.

5.5.Prohibition Against Transfer of Option Shares.

(a)The Optionee may not directly or indirectly, sell (including by way of “net
settlement” or broker-assisted exercise), transfer, assign, donate, contribute,
pledge, hypothecate, encumber or otherwise dispose of (any of the foregoing, a
“Transfer”) any Option Shares held by the Optionee, or any interest therein,
except in accordance with Section 5.5(b) or (c) below or with the prior written
consent of the Company authorized by affirmative vote of a majority of the
members of the Board.  Notwithstanding the foregoing, the sale by the Optionee
(including by “broker-assisted” sale or net settlement of all or a portion the
Option) of Option Shares in order to satisfy any withholding or other taxes
associated with the exercise of the Option shall not be deemed to be a Transfer
for purposes of this Section 5.5 (and, for the avoidance of doubt, shall not be
subject to the limitations set forth in this Section 5.5).

(b)The restrictions contained in Section 5.5(a) shall not apply with respect to
(i) any Transfer of Option Shares to members of the Optionee’s “Family Group”,
(ii) any Transfer

3

3

--------------------------------------------------------------------------------

 

of Option Shares to the Company and (iii) any Transfer of Option Shares to any
Person in connection with a merger, consolidation, acquisition, sale, exchange,
recapitalization, reorganization, or similar transaction, in each case as
approved by the Board; provided, that the restrictions contained in this Section
5.5 shall continue to be applicable to the Option Shares after any such Transfer
pursuant to clause (i), and provided further that the transferees of such Option
Shares pursuant to clause (i) shall have agreed in writing to be bound by the
restrictions contained herein.  Any Transfer or attempted Transfer of any Option
Shares in violation of any provision of this Agreement shall be null and void ab
initio, and the Company shall not record such Transfer on its books or treat any
purported transferee of such Option Shares as the owner of such shares for any
purpose.  For purposes of the foregoing, “Family Group” means the Optionee,
along with any trust, foundation or similar entity controlled by the Optionee,
the only beneficiaries of which, or a corporation, partnership or limited
liability company, the only stockholders, limited and/or general partners or
members, as the case may be, of which, include only the Optionee, the Optionee’s
parents, the Optionee’s spouse, the Optionee’s descendants (whether natural or
adopted), and spouses of the Optionee’s descendants.

(c)Notwithstanding the provisions of Section 5.5(a) and (b), the Optionee may
Transfer a number of Option Shares that does not exceed eighty five percent
(85%) of the aggregate number of shares originally granted pursuant to this
Option Agreement multiplied by a percentage equal to a fraction, the numerator
of which is the number of shares of Common Stock disposed of by the Onex
Partners V, LP between the Date of Grant and the date of the Optionee’s proposed
sale of Option Shares and the denominator of which is the number of shares of
Common Stock that would have been held by the Onex Partners V, LP if it had
converted its holdings of preferred stock into Common Stock as of the Date of
Grant.

(d)The provisions of this Section 5.5 shall terminate automatically upon the
earliest to occur of (i) the second anniversary of the date on which the Option
becomes fully vested hereunder and (ii) the death or Disability of the Optionee,
(iii) the Termination of the Optionee without Cause (as defined in the
Employment Agreement between the Optionee and Emerald X, LLC dated as of
November ___, 2020 (the “Employment Agreement”)), and other than due to death or
Disability, in which case clause (ii) shall apply), in which case the provisions
of this Section 5.5 shall lapse with respect to the aggregate number of Option
Shares held at the time of such Termination in equal installments on each of the
six (6) month anniversary, twelve (12) month anniversary, and eighteen (18)
month anniversary of the date of Termination, (iv) a Change in Control (in which
case such termination shall occur immediately prior thereto) or (v) the date as
of which Onex Partners V, LP no longer holds (either directly or that it may
hold if it were to convert its holdings of preferred shares) at least 20% of the
number of shares of Common Stock that would have been held by Onex Partners V,
LP if it had converted its holdings of preferred stock into Common stock as of
October 27, 2020 (disregarding, for purposes of determining whether its holdings
are below such threshold, any shares attributable to accreting dividends on its
preferred shares or other similar securities).

Section 6.Termination.

6.1.Termination. If the Optionee Terminates, (a) subject to Section 4.1(f) and
Section 3.2(a) of the Employment Agreement, the Option, other than the Vested
Portion of the Option, shall terminate and be of no further force and effect as
of and following the close of

4

4

--------------------------------------------------------------------------------

 

business on the date of such Termination, and (b) the Vested Portion of the
Option shall be exercisable by the Optionee during the Post-Termination Exercise
Period (as defined below), but in no event after the expiration of the Term. Any
portion of the Vested Portion of the Option that, following the Optionee’s
Termination, is not exercised prior to the expiration of the Post-Termination
Exercise Period shall terminate at the end of the Post-Termination Exercise
Period. Notwithstanding anything in this Agreement or the Plan to the contrary,
the Option, whether or not exercisable, shall immediately terminate (a) upon a
Termination of the Optionee by the Company or a Subsidiary for Cause, (b) in the
event that the Optionee materially violates any provision of Section 7 hereof or
(c) in the event that the Optionee materially violates any provision of any
Restrictive Agreement (as hereinafter defined).

6.2.“Post-Termination Exercise Period” shall mean the period commencing on the
Optionee’s Termination and ending at the close of business on the 90th day after
the date of the Optionee’s Termination. Notwithstanding anything to the contrary
herein, in the event of the Optionee’s death or Disability, the Post-Termination
Exercise Period shall mean the period commencing on the Optionee’s death or
Disability and ending at the close of business on the 180th day after the date
of the Optionee’s death or Disability.

Section 7.Prohibited Conduct. In consideration of and as a condition to the
grant of the Option, the Optionee agrees to the provisions set forth in this
Section 7.

7.1.No Sale or Transfer. The Optionee shall not sell, transfer, assign, grant a
participation in, gift, hypothecate, encumber, mortgage, create any lien,
pledge, exchange or otherwise dispose of the Option or any portion thereof other
than to the extent permitted by Section 11.2 of the Plan.

7.2.Right to Terminate Option. The Optionee understands and agrees that the
Company has granted this Option to the Optionee to reward the Optionee for the
Optionee’s future efforts and loyalty to the Company and its affiliates by
giving the Optionee the opportunity to participate in the potential future
appreciation of the Company. Accordingly, if the Optionee (a) engages in any
Prohibited Conduct, or (b) is convicted of a felony against the Company or any
of its affiliates, then, in addition to any other rights and remedies available
to the Company, the Company shall be entitled, at its option, exercisable by
written notice, to terminate the Option (including the Vested Portion of the
Option), or any unexercised portion thereof, which shall be of no further force
and effect. For the sake of clarity, the foregoing rights of the Company in this
Section 7.2 apply only to the outstanding portion of the Option, and shall not
apply to any Shares acquired upon exercise of any portion of the Option.

For purposes of this Agreement,

“Prohibited Conduct” means Optionee has materially breached any restrictive
covenant to which he is subject under the Employment Agreement.

Section 8.Corporate Transaction. Subject to Section 4(g), the provisions of
Section 13 of the Plan shall apply to this Option in the event of a Corporate
Transaction.  In no event will any portion of the Option, whether vested or
unvested, be terminated in connection with any Corporate Transaction that is not
a Change in Control unless such portion has been fully accelerated as of

5

5

--------------------------------------------------------------------------------

 

immediately prior to the Corporate Transaction (and treated in accordance with
Section 13.1(b)(i) of the Plan) or continued in accordance with Section 13.1(a)
of the Plan (and the requirements set forth herein).

Section 9.Miscellaneous.

9.1.Acknowledgment. The Optionee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof as the same
may be amended from time to time. The Optionee hereby acknowledges that the
Optionee has reviewed the Plan and this Agreement and understands the Optionee’s
rights and obligations thereunder and hereunder. The Optionee also acknowledges
that the Optionee has been provided with such information concerning the
Company, the Plan and this Agreement as the Optionee and the Optionee’s advisors
have requested.

9.2.Reserved.

9.3.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws (excluding conflict of laws rules and
principles) of the State of Delaware applicable to agreements made and to be
performed entirely within such State, including all matters of construction,
validity and performance.

(b)Submission to Jurisdiction; Waiver of Jury Trial. Any litigation against any
party to this Agreement arising out of or in any way relating to this Agreement
shall be brought in any federal or state court located in the State of New York
in New York County and each of the parties hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such litigation; provided,
that a final judgment in any such litigation shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party irrevocably and unconditionally agrees not to assert
(i) any objection which it may ever have to the laying of venue of any such
litigation in any federal or state court located in the State of New York in New
York County, (ii) any claim that any such litigation brought in any such court
has been brought in an inconvenient forum and (iii) any claim that such court
does not have jurisdiction with respect to such litigation. To the extent that
service of process by mail is permitted by applicable law, each party
irrevocably consents to the service of process in any such litigation in such
courts by the mailing of such process by registered or certified mail, postage
prepaid, at its address for notices provided for herein. Each party hereto
irrevocably and unconditionally waives any right to a trial by jury and agrees
that either of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained-for agreement among the parties
irrevocably to waive its right to trial by jury in any litigation.

9.4.Specific Performance. Each of the parties agrees that any breach of the
terms of this Agreement will result in irreparable injury and damage to the
other party, for which there is no adequate remedy at law. Each of the parties
therefore agrees that in the event of a breach or any threat of breach, the
other party shall be entitled to an immediate injunction and restraining order
to prevent such breach, threatened breach or continued breach, and/or compelling
specific performance of the Agreement, without having to prove the inadequacy of
money damages as a

6

6

--------------------------------------------------------------------------------

 

remedy or balancing the equities between the parties. Such remedies shall be in
addition to any other remedies (including monetary damages) to which the other
party may be entitled at law or in equity. Each party hereby waives any
requirement for the securing or posting of any bond in connection with any such
equitable remedy.

9.5.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law and if the rights or obligations of any party hereto under
this Agreement will not be materially and adversely affected thereby, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.

9.6.Notice. Unless otherwise provided herein, all notices and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given or made (a) as of the date delivered, if
delivered personally or by email, (b) on the date the delivering party receives
confirmation, if delivered by facsimile, (c) three business days after being
mailed by registered or certified mail (postage prepaid, return receipt
requested) or (d) one business day after being sent by overnight courier
(providing proof of delivery), to the parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section:

(a)If to the Company:

Emerald Holding, Inc.
100 Broadway, 14th Floor

New York, NY 10005
Attention: Mitchell Gendel; mitch.gendel@emeraldx.com

(b)If to the Optionee, at the most recent address contained in the Company’s
records.

with a copy (not constituting notice hereunder) to:

Moulton | Moore | Stella LLP

Frank Gehry Building

2431 Main Street, Suite C

Santa Monica, CA 90405

Attention:   Adam Stella

Email: adam@moultonmoore.com

9.7.Binding Effect; Assignment; Third-Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and any of their respective successors, personal representatives and
permitted assigns who agree in writing

7

7

--------------------------------------------------------------------------------

 

to be bound by the terms hereof. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by the Optionee without the
prior written consent of the Company.

9.8.Amendments and Waivers. Subject to applicable law, this Agreement and any of
the provisions hereof may be amended, modified, supplemented or cancelled, in
whole or in part, prospectively or retroactively, in each case by the Committee;
provided that no such action shall adversely affect the Optionee’s rights under
this Agreement without the Optionee’s consent. The waiver by a party hereto of a
breach by another party hereto of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach by such
other party or as a waiver of any other or subsequent breach by such other
party, except as otherwise explicitly provided for in the writing evidencing
such waiver. Except as otherwise expressly provided herein, no failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder, or otherwise available in respect hereof at law or in equity,
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

9.9.Counterparts. This Agreement may be executed by .pdf or facsimile signatures
and in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.

9.10.Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof. In the event of a conflict between any term or provision
contained in this Agreement and a term or provision of the Plan, the terms of
the Plan shall govern.

9.11.Withholding. Whenever Option Shares are to be issued upon exercise of the
Option, to satisfy the withholding amount (determined in accordance with
applicable law, in each case, at up to the maximum statutory withholding rate if
so elected by Optionee), the Company will (i) if so permitted by the Committee,
withhold from the Option Shares otherwise issuable upon a Payment Date the
number of Option Shares having a Fair Market Value equal to the withholding
amount, (ii) arrange a broker-assisted “sell-to-cover” transaction, or (iii)
permit the Recipient to provide to the Company an amount in cash in order to
satisfy the withholding amount.

9.12.No Right to Continued Employment or Business Relationship. This Agreement
shall not confer upon the Optionee any right with respect to continued
employment or a continued business relationship with the Company or any
affiliate thereof, nor shall it interfere in any way with the right of the
Company or any affiliate thereof to Terminate such Optionee at any time.

9.13.General Interpretive Principles. Whenever used in this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, any noun
or pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. The headings of the sections, paragraphs, subparagraphs,
clauses and subclauses of this Agreement are for

8

8

--------------------------------------------------------------------------------

 

convenience of reference only and shall not in any way affect the meaning or
interpretation of any of the provisions hereof. Unless otherwise specified, the
terms “hereof,” “herein” and similar terms refer to this Agreement as a whole
(including the exhibits, schedules and disclosure statements hereto), and
references herein to Sections refer to Sections of this Agreement. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.

[signature page follows]

 

9

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant:

EMERALD HOLDING, INC.

 

By:


Name: Mitchell Gendel
Title: General Counsel and Corporate       Secretary

Agreed and acknowledged as
of the Date of Grant:


Name: Hervé Sedky

Shares Subject to the Option:

3,000,000 Shares (the “Option Shares”), consisting of:

 

900,0001 Shares (the “Tranche A Option”);

 

1,050,000 Shares (the “Tranche B Option”); and

 

1,050,000 Shares (the “Tranche C Option”)

 

Tranche A Option Price:$3.52 per Share

 

Tranche B Option Price:$6.00 per Share

 

Tranche C Option Price:$8.00 per Share

 

 

 

 

 

 

 

 

 

 

 

1

NTD: In the event that the share prices on the date of grant are higher than any
of the strike prices listed in respect of any Tranche, such strike prices will
be adjusted upward such that the total financial opportunity (including the RSUs
being granted) as communicated to Mr. Sedky is substantially the same as it
would be under the strike prices listed herein. Should such a situation arise,
the parties agree to discuss any such adjustment in good faith, including, if
appropriate, the relative mix of equity vehicles.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Exhibit A

 

EMERALD HOLDING, INC.
NOTICE OF OPTION EXERCISE

Subject to the terms and conditions hereof, the undersigned (the “Purchaser”)
hereby elects to exercise his or her option to purchase ______ shares (the
“Shares”) of Emerald Holding, Inc. (the “Company”) under the Emerald Holding,
Inc. 2017 Omnibus Equity Plan (the “Plan”) and the Stock Option Agreement dated
as of ____________ (the “Option Agreement”). The purchase price for the Shares
shall be $______ per Share for a total purchase price of $______ (subject to
applicable withholding taxes).

The Purchaser tenders herewith payment of the full Option Price in the form of
(circle applicable method(s)):

(a)

cash, by check or by wire transfer;

(b)

with permission of the Committee, by utilizing a broker-assisted “cashless
exercise”; or

(c)

with permission of the Committee, by reducing the number of Shares to be issued
to him or her hereby by that number of Shares having an aggregate Fair Market
Value on the date hereof equal to the aggregate purchase price of the Shares.

The Purchaser will deliver any other documents that the Company requires in
connection with this exercise election.

In connection with the purchase of Shares, Purchaser represents and covenants
the following:

1.

Tax Withholding. The Purchaser authorizes payroll withholding and will make
arrangements satisfactory to the Company to pay or provide for any applicable
federal, state and local withholding obligations of the Company in connection
with the exercise of the Option set forth herein. The Purchaser may satisfy any
federal, state or local tax withholding obligation relating to the exercise of
the Option by any of the methods set forth in the Option Agreement. The
Purchaser understands that ownership of the Shares will not be transferred to
the Purchaser until the total Option Price and all applicable withholding taxes
have been paid.

2.

Knowledge and Representation. The Purchaser is relying on his or her own
business judgment and knowledge and the advice of his or her own counsel, tax
advisors and other advisors, regarding the risks of an investment in the
Company, in making the decision to purchase the Shares. The Purchaser, either
alone or with his or her advisors, has sufficient knowledge and experience in
business and financial matters to evaluate the merits and risks of the purchase
of the Shares and

 

--------------------------------------------------------------------------------

 

has the capacity to protect his or her own interests in connection with such
purchase. In furtherance of the foregoing, the Purchaser represents and warrants
that (i) no representation or warranty, express or implied, whether written or
oral, as to the financial condition, results of operations, prospects,
properties or business of the Company or as to the desirability or value of an
investment in the Company has been made to the Purchaser by or on behalf of the
Company, and (ii) the Purchaser will continue to bear sole responsibility for
making his or her own independent evaluation and monitoring of the risks of his
or her investment in the Company. In addition, the Purchaser understands that he
or she is purchasing the Shares pursuant to the terms and conditions of the Plan
and the Option Agreement, copies of which the Purchaser has read and
understands.

3.

Tax Consequences. The Purchaser understands that he or she may suffer adverse
tax consequences as a result of his or her purchase or disposition of the
Shares. The Purchaser represents that he or she has consulted any tax
consultants he or she deems advisable in connection with the purchase or
disposition of the Shares and that he or she is not relying on the Company for
any tax advice. Purchaser understands that, prior to the issuance of any Shares,
Purchaser will have to make satisfactory arrangements with the Company to
satisfy any withholding requirements applicable to the exercise of the option.




 

--------------------------------------------------------------------------------

 

Please record the ownership of such Shares in the name of:

Name:  

Address:  

Social Security or Tax I.D. Number:

Signature:

Dated:, 20__

 